PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 20-6234


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

JERRELL ANTONIO THOMAS, a/k/a Baby Huey,

                   Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:94-cr-00069-RGD-3)


Argued: January 27, 2022                                        Decided: May 3, 2022
                               Amended: May 4, 2022


Before GREGORY, Chief Judge, MOTZ, and WYNN, Circuit Judges.


Affirmed by published per curiam opinion.


ARGUED: Frances H. Pratt, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Alexandria, Virginia, for Appellant. Richard Daniel Cooke, OFFICE OF THE UNITED
STATES ATTORNEY, Richmond, Virginia, for Appellee. ON BRIEF: Geremy C. Kamens,
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Alexandria, Virginia, for Appellant. Raj Parekh, Acting United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
PER CURIAM:

       In July 1994, Jerrell Antonio Thomas pled guilty to Continuing a Criminal

Enterprise (“CCE”) and Money Laundering. During his sentencing, and under the 1994

United States Sentencing Guidelines, Thomas received an adjusted offense level of 42 and

a criminal history category of III. Then, the district court sentenced Thomas to Four

Hundred Twenty (420) months’ incarceration on the CCE offense and to Two Hundred

Forty (240) months’ incarceration for money laundering, to be served concurrently.

       On April 12, 2019, Thomas filed a pro se motion to reduce his sentence pursuant to

§ 404 of the First Step Act of 2018 (“FSA”), which the district court denied on grounds

that Thomas’s convictions were not covered offenses. On appeal, Thomas argues that his

CCE offense, under 21 U.S.C. §§ 848(a) and (c), is a covered offense under the FSA

because Congress amended the crack cocaine drug weight required to trigger a mandatory

life sentence under § 848(b). Because we find that Thomas’s conviction under §§ 848 (a)

and (c) is not a covered offense under the FSA, we affirm the district court’s holding.



                                             I.

       On April 28, 1994, Thomas was named in a thirty-two (32) count indictment

charging him and various co-defendants with multiple drug related crimes. J.A. 24–70.

On July 22, 1994, Thomas pled guilty to Count Two, charging him with CCE, in violation

of 21 U.S.C. §§ 848(a) and (c), and to Count Twenty-Eight, charging him with Money

Laundering, in violation of §§ 1956(a)(1)(B)(i) and (ii) and § 1957. J.A. 80, 11, 167. The



                                             2
CCE count incorporated by reference Counts One, and Three through Twenty-One, which

were offenses for distributing powdered and crack cocaine. J.A. 47, 49–58.

       According to his Presentencing Report (“PSR”), Thomas was attributed with

distributing 100.5 kilograms of cocaine base between 1990 and 1993. J.A. 176 (citing PSR

at ¶ 27). During his sentencing hearing, held on January 31, 1995, the district court found

that Thomas was responsible for seventy-six (76) kilograms of crack cocaine, that he was

a leader of the conspiracy, and that he had prior convictions for attempted first degree

murder as well as a federal indictment for two counts of first-degree murder. J.A. 175,

179, 194, 197; PSR ¶¶ 26, 45–47. Under the 1994 Sentencing Guidelines, the PSR

calculated the relevant drug quantity to be 1.5 kilograms or more of cocaine base, which

corresponded to a base offense level of 38. See USSG § 2D1.1(c)(1). After several

offense-level adjustments, Thomas received a final offense level of 42 and a criminal

history category of III. J.A. 200; see also PSR at ¶ 27. His statutory range was 20 years

to life incarceration on Count Two and a maximum of 20 years’ incarceration on Count

Twenty-Eight. J.A. 187. His sentencing guideline range was 360 months to life on both

counts. Id. In all, the district court sentenced Thomas to 420 months’ incarceration on

Count Two and to 240 months’ incarceration on Count Twenty-Eight, to be served

concurrently, followed by five years’ supervised release. J.A. 81. Thomas did not appeal

but later filed various unsuccessful motions to reduce his sentence, pursuant to 18 U.S.C.

§ 3582(c)(2). See United States v. Thomas, 321 F. App’x 278 (4th Cir. 2009); United States

v. Thomas, 600 F. App’x 175 (4th Cir. 2015).



                                            3
      On April 12, 2019, Thomas filed a pro se motion to reduce his sentence pursuant to

§ 404 of the FSA, see J.A. 89–92, and another to appoint counsel, see J.A. 87–88. The

district court denied the motion to appoint counsel and directed the government and

probation officer to respond to Thomas’s motion to reduce his sentence. See J.A. 95, 97–

113, 115–20. In response, the probation officer determined that Thomas’s conviction under

21 U.S.C. §§ 848(a) and (c) was not a covered offense, and, thus, he did not qualify for a

sentence reduction. On September 18, 2019, the district court denied Thomas’ motion to

reduce his sentence under the FSA because Thomas’s convictions were not covered

offenses.

      On September 26, 2019, Thomas filed a motion to reconsider and a renewed motion

to appoint counsel. J.A. 124–26. On November 25, 2019, the district court denied

Thomas’s motion to reconsider and his renewed motion to appoint counsel. J.A. 142–47.

On December 3, 2019, Thomas objected to the district court’s denial of his motion to

reconsider. J.A. 148–60. On January 27, 2020, the district court denied Thomas’s motion

for reconsideration. On February 3, 2020, Thomas filed a timely notice of appeal to this

court. J.A. 166.



                                           II.

      We review de novo questions of statutory interpretation. Taylor v. Grubbs, 930 F.3d

611 (4th Cir. 2019); see also United States v. Allen, 716 F.3d 98, 106 (4th Cir. 2013)

(explaining that the “Fair Sentencing Act applied to [a defendant] is a question of law

which [this Court] decide[s] de novo”). Moreover, because 18 U.S.C. “§ 3582(c)(1)(B) is

                                            4
the appropriate vehicle for a First Step Act motion,” United States v. Wirsing, 943 F.3d

175, 183 (4th Cir. 2019), we review the district court’s denial of § 3582 motions de novo,

United States v. Gravatt, 953 F.3d 258, 261–62 (4th Cir. 2020).



                                            III.

       This case deals with the statutory interpretation of the Fair Sentencing Act (“the

Act”) and presents an issue of first impression: whether Thomas’ CCE conviction under

§§ 848(a) and (c) qualifies as a “covered offense” under the Act. We hold that it does not.

                                             A.

       We begin with the relevant statute and discuss our case law. In August 2010, the

Act was signed into law, see Fair Sentencing Act of 2010, Pub. L. No. 111–220, 124 Stat.

2372 (2010), to redress federal law that “set the crack-to-powder mandatory minimum ratio

at 100-to-1,” which disproportionately impacted African American defendants. Dorsey v.

United States, 567 U.S. 260, 268–69 (2012); see also Kimbrough v. United States, 552 U.S.

85, 98 (2007) (noting that “[a]pproximately 85 percent of defendants convicted of crack

offenses in federal court are black; thus the severe sentences required by the 100-to-1 ratio

are imposed ‘primarily upon black offenders’”). The Act reduced the statutory minimum

sentences for crack cocaine offenses by raising the quantities required to trigger the

minimums – from 50 grams to 280 grams for the ten-year mandatory minimum and from

15 grams to 28 grams for the five-year mandatory minimum. See the Act § 2 (codified at

21 U.S.C. § 841(b)(1)). “The effect of the changes was to reduce the sentencing disparity

between crack cocaine offenses and powder cocaine offenses by lowering the crack-to-

                                             5
powder ratio from 100-to-1 to 18-to-1.” United States v. Black, 737 F.3d 280, 282 (4th

Cir. 2013).

       Then, in December 2018, Congress enacted the FSA. Section 404 of the FSA made

sections 2 and 3 of the Act retroactive. Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222

(codified at 21 U.S.C. § 841). Under the FSA, “Congress authorized the courts to provide

a remedy for certain defendants who bore the brunt of a racially disparate sentencing

scheme.” United States v. Chambers, 956 F.3d 667, 674 (4th Cir. 2020). Accordingly,

sentencing courts “that imposed a sentence for a covered offense may . . . impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the

time the covered offense was committed.” See § 404(b). Thus, FSA eligibility turns on

the proper interpretation of a “covered offense.” A “covered offense” is defined as a

“violation of a Federal criminal statute, the statutory penalties for which were modified by

section 2 or 3 of the Fair Sentencing Act . . . , that was committed before August 3, 2010.”

Id. § 404(a), 132 Stat. at 5222 (citation omitted).

       In United States v. Wirsing, we explained that “the most natural reading of the First

Step Act’s definition of ‘covered offense’ is that ‘the statutory penalties for which were

modified by [certain sections of the Fair Sentencing Act]’ refers to ‘a Federal criminal

statute’ rather than ‘a violation of a Federal criminal statute.’” 943 F.3d 175, 185 (4th Cir.

2019), as amended (Nov. 21, 2019) (quoting § 404(a), 132 Stat. at 5222). Specifically, we

clarified that a defendant “is eligible to seek relief under the First Step Act because, ‘before

August 3, 2010,’ he ‘committed’ a ‘violation’ of 21 U.S.C. §§ 841(a) and (b)(1)(B)(iii),

and ‘the statutory penalties’ for that statute ‘were modified by’ Section 2 of the Fair

                                               6
Sentencing Act.” Id. at 186; see also United States v. Venable, 943 F.3d 187, 188–89 (4th

Cir. 2019) (“The Fair Sentencing Act reduced the penalties for specific cocaine-related

offenses punishable under 21 U.S.C. § 841(b)(1)(A) and (b)(1)(B) by increasing the

amount of [crack cocaine] required to trigger certain statutory penalties.”).

       Then, in United States v. Gravatt, we stated that there is “nothing in the text of the

Act requiring that a defendant be convicted of a single violation of a federal criminal statute

whose penalties were modified by section 2 or section 3 of the Fair Sentencing Act.” 953

F.3d at 264. In Gravatt, a petitioner pled guilty to conspiracy to possess with intent to

distribute and to distribute (1) five (5) kilograms or more of powder cocaine and (2) fifty

(50) grams or more of crack cocaine which would have carried a minimum sentence of ten

years to life pursuant to 21 U.S.C. §§ 841(a), 841(b)(1)(A) and 846. Id. at 261. After the

passage of the FSA, Gravatt moved to reduce his sentence, but the district court denied his

petition on grounds that the crack cocaine aspect of the dual-object conspiracy had no effect

on his statutory penalty range because he faced the same range for conspiring to possess

with intent to distribute powder cocaine, the penalties for which were not modified by the

Act, and which independently supported his sentence. Id. On appeal, we vacated the

district court’s judgment and reasoned that “[b]ecause Gravatt’s sentence involved a

covered offense under Section 404(a) and Section 404(c)’s limitations do not apply, the

district court should have reviewed Gravatt’s motion on the merits, applying its discretion

under Sections 404(b) and (c).” Id. at 264. We further reasoned that “[i]f Congress

intended for the Act not to apply if a covered offense was combined with an offense that is

not covered, it could have included that language, [b]ut it did not.” Id. Therefore, though

                                              7
an offense for distributing powered cocaine was plainly not a covered offense, Gravatt was

still eligible for relief under the FSA because he was also sentenced for violating a covered

offense involving crack cocaine. Id. at 264; see also United States v. Bennett, 855 F. App’x

133, 134 (4th Cir. 2021) (holding that because petitioner was convicted of conspiracy to

possess with intent to distribute cocaine, and not crack cocaine, petitioner was ineligible

under the Act). 1

       Most recently, we held that the Act “modified the statutory penalties of 21 U.S.C.

§ 841(b)(1)(C) as it pertains to crack cocaine offenses, such that a conviction for trafficking

crack cocaine pursuant to that statute is a ‘covered offense.’” United States v. Woodson,

962 F.3d 812, 814 (4th Cir. 2020). We first noted that though the Act “did not alter the

terms of imprisonment specified in Subsections 841(b)(1)(A)(iii) and (B)(iii), it did alter

the amounts of crack cocaine required to trigger those terms.” Id. at 815. Specifically,

under the Act, offenses involving 280 or more grams were now punished by ten years to

life in prison under Subsection (A) and offenses involving between 28 and 280 grams are

now punished by five to forty years in prison under Subsection (B). Accordingly, we

reasoned that though the penalties in § 841(b)(1)(C) were not directly amended by the Act,

because Congress altered the quantities of crack cocaine required to trigger the penalty


       1
         Other sister circuits have also held that dual-object conspiracy to distribute both
crack and powder cocaine is a covered offense under the Act. See, e.g., United States v.
Hudson, 967 F.3d 605, 611 (7th Cir. 2020) (holding defendant convicted of crack offense
and firearm offense eligible for FSA relief); United States v. Spencer, 998 F.3d 843, 847
(8th Cir.), cert. denied, 141 S. Ct. 2715, (2021), and cert. denied, 142 S. Ct. 369 (2021),
and cert. denied, 142 S. Ct. 369 (2021); United States v. Taylor, 982 F.3d 1295, 1301 (11th
Cir. 2020); United States v. Mitchell, 832 F. App’x. 387, 390–91 (6th Cir. 2020) (Stranch,
J., concurring) (signaling support for Gravatt’s approach).
                                              8
provisions in Subsections (A) and (B), it also altered the quantities required to trigger the

penalty in Subsection (C) for offenses involving less than 28 grams of crack cocaine. Id.

at 816. Thus, we clarified in that “the relevant change for purposes of a ‘covered offense’

under the First Step Act is a change to the statutory penalties for a defendant’s statute of

conviction, not a change to the defendant’s particular sentencing range as a result of the

Fair Sentencing Act’s modifications.” Id. (emphasis added).

       Recently, however, the Supreme Court rejected our approach in Woodson 2 and

clarified that a petitioner charged with an offense in violation of §§ 841(a) and (b)(1)(C) 3

was not eligible for relief under the Act because Congress did not directly alter the penalties

in Subsection (C). Terry v. United States, 141 S. Ct. 1858, 1863 (2021). Terry clarified

that the central question district courts must ask is “whether the Fair Sentencing Act


       2
         The First Circuit followed the same approach as Woodson. See United States v.
Smith, 954 F.3d 446, 450 (1st Cir. 2020) (reasoning that “[s]ince § 841(b)(1)(C) is defined
in part by what § 841(b)(1)(A) and § 841(b)(1)(B) do not cover, a modification to the latter
subsections also modifies the former by incorporation.”). On the other hand, the Third
Circuit determined that § 841(b)(1)(C) was not modified by the Act and thus did not qualify
as a “covered offense” under the FSA. United States v. Birt, 966 F.3d 257, 263 (3d Cir.
2020), cert. denied, 141 S. Ct. 2790 (2021). In Terry, the Supreme Court cited to Birt for
the proposition that quantity was “never [] an element under [] subparagraph [C]” and,
thus, Congress did not amend the quantities required to trigger the penalties of
subparagraph C. Terry v. United States, 141 S. Ct. 1858, 1863 (2021). Later, the Seventh
Circuit in en banc review and following Terry, vacated its previous holding that
§ 841(b)(1)(C) is a covered offense under the FSA. United States v. Hogsett, 982 F.3d 463,
468 (7th Cir. 2020), vacated on denial of reh’g, 850 F. App’x 452 (7th Cir. 2021).
       3
         The elements of this offense are: (1) knowing or intentional possession with intent
to distribute, (2) some unspecified amount of a schedule I or II drug. Before 2010, the
statutory penalties for that offense were 0-to-20 years, up to a $1 million fine, or both, and
a period of supervised release. Because the FSA did not modify the penalties for this third
penalty/offense, the Supreme Court found that the Act did not apply. Terry, 141 S. Ct. at
1863.
                                              9
modified the statutory penalties for petitioner’s offense.” Id. at 1862. In making this

determination, the focus of our inquiry is “on the statutory penalties for petitioner’s offense,

not the statute or statutory scheme.” Id. at 1863. Terry further clarified that “[i]n light of

the clear text, . . . § 2(a) of the [Act] modified the statutory penalties only for subparagraph

(A) and (B) crack offenses—that is, the offenses that triggered mandatory-minimum

penalties.” Id. at 1864; see also id. at 1867–68 (Sotomayor, J., concurring) (noting that

there is a grave injustice in how Congress drafted the FSA which Terry highlighted and

clarifying that “[w]hile career offenders convicted under subparagraph (A) or subparagraph

(B) can now seek resentencing, that door remains closed to career offenders convicted

under subparagraph (C)”).

       The case at bar presents an issue of first impression: whether a petitioner convicted

under §§ 848(a) and (c) may seek relief under the FSA. For the reasons stated below, and

pursuant to Terry, we hold that that §§ 848(a) and (c) is not a covered offense.

                                              B.

       At issue here is Count Two, the CCE violation under §§ 848(a) and (c). 4 J.A. 47–

48. Section 848(a) provides, in relevant part, that “[a]ny person who engages in a

continuing criminal enterprise shall be sentenced to a term of imprisonment which may not

be less than 20 years, and which may be up to life imprisonment.” Then, § 848(c) defines

that a person is engaged in a continuing criminal enterprise if—



       4
         Thomas does not argue that Count Twenty-Eight, charging him with money
laundering, in violation of § 1956(a)(1)(B)(i) and (ii) and § 1957, could qualify for a
sentence reduction under the FSA.
                                              10
      (1) he violates any provision of this subchapter or subchapter II the
          punishment for which is a felony, and

      (2) such violation is a part of a continuing series of violations of this
          subchapter or subchapter II—

           (A)    which are undertaken by such person in concert with five or more
                  other persons with respect to whom such person occupies a
                  position of organizer, a supervisory position, or any other position
                  of management, and

           (B)    from which such person obtains substantial income or resources.

21 U.S.C. § 848(c). To sustain a conviction for § 848(c) the government must prove the

following five elements:

      (1) the defendant committed a felony violation of the federal drug laws; (2)
      such violation was part of a continuing series of violations of the drug laws;
      (3) the series of violations were undertaken by the defendant in concert with
      five or more persons; (4) the defendant served as an organizer or supervisor,
      or in another management capacity with respect to these other persons; and
      (5) the defendant derived substantial income or resources from the
      continuing series of violations.

United States v. Stewart, 256 F.3d 231, 254 (4th Cir. 2001).

      The statute then prescribes a mandatory life sentence for a subset of defendants if:

      (1) such person is the principal administrator, organizer, or leader of the
          enterprise or is one of several such principal administrators, organizers,
          or leaders; and

      (2) (A) the violation referred to in subsection (c)(1) involved at least 300
          times the quantity of a substance described in subsection 841(b)(1)(B) of
          this title, or (B) the enterprise, or any other enterprise in which the
          defendant was the principal or one of several principal administrators,
          organizers, or leaders, received $10 million dollars in gross receipts
          during any twelve-month period of its existence for the manufacture,
          importation, or distribution of a substance described in section
          841(b)(1)(B) of this title.

21 U.S.C. § 848(b) (emphasis added).


                                            11
       On appeal, Thomas makes two arguments for why his CCE conviction is a covered

offense. First, Thomas argues that because his CCE conviction was predicated on his

offenses for distributing crack cocaine 5, in violation of §§ 841(a)(1) and 846, his CCE

offense is a covered offense as the Act modified the statutory penalties for the drug

offenses. Opening Br. at 12–18. Thus, Thomas argues that eligibility under the FSA

requires only showing that the Act “modified the statutory penalties applicable to a

violation of a federal criminal statute established as part of the offense of conviction.”

Opening Br. at 16 (citing Woodson, 962 F.3d at 816).

       Since Terry rejected our approach in Woodson, Thomas’s argument is also

foreclosed. Terry, 141 S. Ct. at 1863 (clarifying that the focus of the FSA inquiry is “on

the statutory penalties for petitioner’s offense, not the statute or statutory scheme”). To be

sure, Terry did not impugn our previous holding that “[a]ll defendants who are serving

sentences for violations of 21 U.S.C. § 841(b)(1)(A)(iii) and (B)(iii), and who are not

excluded pursuant to the expressed limitations in Section 404(c) of the First Step Act, are

eligible to move for relief under that Act.” Gravatt, 953 at 264 (quoting Wirsing, 943 F.3d

at 186.). Though the Act did modify the penalties for Thomas’s predicate violations under

§§ 841(a)(1) and 846, Thomas’s statutory penalty range for violating §§ 848(a) and (c)


       5
         Specifically, Count One, the § 846 conspiracy charge, alleged both the distribution
of crack cocaine and possession of crack cocaine with intent to distribute. See J.A. 25.
Counts Eighteen, Nineteen, and Twenty charged possessing with intent to distribute,
respectively, one-half kilogram, one kilogram, and one kilogram of crack cocaine, in
violation of §§ 841(a)(1) and (b)(1)(A)(iii). J.A. 56–57. Count Twenty-One charged
Thomas with possession of 1.5 kilograms of crack cocaine, in violation of §§ 841(a)(1) and
(b). J.A. 58. Count Twenty-One was expressly incorporated into Count Two, the CCE
count. J.A. 47.
                                             12
remained the same before and after the FSA—20 years to life imprisonment, a fine, and a

term of supervised release. Thus, because Thomas is serving a sentence for violating

§§ 848(a) and (c), his offense is not a covered offense under the FSA. Furthermore, in

interpretating § 848, the Supreme Court has also clarified that a jury “must unanimously

agree not only that the defendant committed some ‘continuing series of violations’ but also

that the defendant committed each of the individual ‘violations’ necessary to make up that

‘continuing series.’” Richardson v. United States, 526 U.S. 813, 815 (1999). We have

further clarified that the underlying factual allegations to satisfy the “continuing series of

violations” element does not alter the statutory penalty range depending on whether crack

was involved or on the quantity of crack involved. See United States v. Stewart, 256 F.3d

231, 254 (4th Cir. 2001); United States v. Hall, 93 F.3d 126, 129 (4th Cir. 1996), abrogated

on other grounds by Richardson v. United States, 526 U.S. 813 (1999); United States v.

Heater, 63 F.3d 311, 316–17 (4th Cir. 1995); United States v. Ricks, 882 F.3d 885, 890–

91 (4th Cir. 1989). Accordingly, though Thomas’s conviction for §§ 848(a) and (c)

required a finding that he committed a continuing series of drug violations, the quantity

and drug type of these violations made no difference for sentencing purposes, whereas they

would matter to secure a conviction and sentence under § 848(b).

       Second, Thomas argues that because the Act modified the penalties for § 848(b),

and because he could have faced an enhanced minimum life sentence based on his




                                             13
indictment incorporating his crack cocaine offenses, he is eligible for relief. 6 See J.A. 18–

21. Specifically, because he was sentenced before Apprendi, 7 Thomas argues that the

Government could have obtained a mandatory life sentence enhancement by a

preponderance of the evidence standard, met by the incorporating the crack cocaine

offenses into the CCE count. See Opening Br. at 11, 16; see also J.A. 47.

       Thomas’s second argument is not entirely without merit.           Indeed, during his

sentencing hearing, the district court found the facts necessary to impose a mandatory life



       6
         There is a question of whether § 848(b) defines a separate offense, or if it simply
sets out factors that should be used to enhance the sentence imposed for a violation of
§ 848(a). Apprendi held that a fact is an element of the offense and must be submitted to
the jury if it increases the punishment above the authorized statutory maximum. Apprendi
v. New Jersey, 530 U.S. 466, 490 (2000). Later, the Supreme Court applied Apprendi’s
reasoning to include “not only facts that increase the ceiling, but also those that increase
the floor[,]” referring to mandatory minimum sentences. See Alleyne v. United States, 570
U.S. 99, 108 (2013). Though we have not answered this question with respect to § 848(b),
Apprendi and Alleyne suggest that for the Government to obtain the increased mandatory
minimum life sentence under § 848(b), the Government, today, must prove the requisite
elements beyond a reasonable doubt before a jury. Still, in 1994 and before Apprendi and
Alleyne, Thomas could have faced the increased mandatory life minimum which could
have been applied during sentencing by a preponderance of the evidence standard. Before
Alleyne, some sister circuits arrived at a different conclusion. See, e.g., United States v.
Smith, 223 F.3d 554, 563–66 (7th Cir. 2000) (holding that § 848(b) sets out sentencing
factors which need not be proven beyond a reasonable doubt before a jury or named in the
indictment because Apprendi is inapplicable where a defendant faces a life sentence
irrespective of the challenged factual finding made by the sentencing court); see also
United States v. Aguayo-Delgado, 220 F.3d 926, 933 (8th Cir. 2000) (stating that Apprendi
applies only if the challenged, nonjury sentencing finding increases the maximum sentence
beyond the statutory range authorized by the offense of conviction), cert. denied, 531 U.S.
1026 (2000); United States v. Jackson, 345 F.3d 638, 647 (8th Cir. 2003) (same).
       7
         In Apprendi, the Supreme Court held that the Due Process Clause requires that
“[o]ther than the fact of a prior conviction, any fact that increases the penalty for a crime
beyond the prescribed statutory maximum must be submitted to a jury, and proved beyond
a reasonable doubt.” 530 U.S. at 490.
                                             14
sentence under § 848(b). See J.A. 175–97 (finding that Thomas was responsible for 76

kilograms of crack cocaine and that he was a leader of the conspiracy). Specifically, Count

Twenty-One, which charged Thomas with possession of 1.5 kilograms of cocaine, or 300

times the amount of crack cocaine, see J.A. 192, made him eligible for a mandatory life

sentence because § 848(b) only requires a violation and not a conviction. See Sedima,

SPRL v. Imrec Co., 473 U.S. 479, 489 (1985) (clarifying that term “‘violation’ does not,

imply a criminal conviction,” rather, the word “violations” means offense conduct).

Thomas is also correct that, if sentenced today, and after the Act, the Government would

have to prove beyond a reasonable doubt before a jury that Thomas possessed 8.4

kilograms of cocaine to receive the mandatory life sentence enhancement. Accordingly,

since the Act altered drug quantities required to trigger the penalties for §§ 841(b)(1)(A)

or 841(b)(1)(B), it also modified the drug quantities required to sustain a conviction under

§ 848(b). Thus, after Woodson and before Terry, since the Act modified the statutory

penalties applicable to §§ 848(b) and (e), 8 it would have been conceivable that the Act

modified the statutory penalties for Thomas’s “statute of conviction,” thus rendering his

§ 848 (c) conviction a covered offense under the FSA. Woodson, 962 F.3d at 814–16.




       8
          Sister circuits have held that § 848(e) is not a covered offense. See, e.g., United
States v. Fletcher, 997 F.3d 95, 99 (2d Cir. 2021) (holding that “21 U.S.C. § 848(e)(1)(A),
is not a ‘covered offense’ under Section 404(b) of the First Step Act”).

                                             15
Though, some district courts have adopted his argument, 9 Thomas, however, faces two

insurmountable challenges.

       First, and as noted above, Terry rejected our approach in Woodson and, so,

Thomas’s approach here is also foreclosed. Second, while a petitioner sentenced under

§ 848(b) would be eligible for resentencing under the Act, 10 Thomas is still ineligible for


       9
         Before Terry, some district courts have held that § 848(c) is also a covered offense
based on a similar theory that Thomas argues on appeal. See, e.g., United States v. Hall,
No. 2:93-cr-162-1, ECF Doc. 860, at 9–10 (E.D. Va. Mar. 2, 2020) (holding that §§ 848(a)
and (c) is a “covered offense” because the indictment referenced his §§ 841 and 846
offenses and because “the essence” of defendant’s § 848 conviction “involved [his]
trafficking of crack cocaine,” which he was also convicted of); United States v. Dean, No.
97-cr-276-3, ECF No. 1767, 2020 WL 2526476, at *3 (D. Minn. May 18, 2020) (holding
that conviction under § 848(a) constituted a “covered offense” because “the conduct
underlying this conviction involved the distribution of crack cocaine, and the statute of
conviction was modified under the Fair Sentencing Act”). Hypothetically, if the
Government selected to pursue a mandatory life sentence under § 848(b), then it would
have to prove that the petitioner possessed 8.4 kilograms of crack cocaine under the revised
weight amounts amended by the FSA. Under this scenario, the Government could no
longer rely on a drug weight of 1.5 kilograms of cocaine to pursue a life sentence. Instead,
under the revised drug weights, the Government would have to show that the defendant
possessed at least 8.4 kilograms of cocaine. Nevertheless, these are not the set of facts
before this court.
       10
          Prior to Terry, some district courts had found that defendants sentenced under
§ 848(b) were eligible for resentencing under the Act. See, e.g., United States v. Santiago-
Lugo, 552 F. Supp. 3d 200 (D.P.R. 2021), appeal filed No. 21-1654 (1st Cir. 2021); United
States v. Moore, No. 95-cr-509-2, ECF Doc. 1051, 2020 WL 4748154, at **2-3 (N.D. Ill.
Aug. 17, 2020); United States v. Kelly, No. 2:94-cr-163, ECF Doc. 1133, at 3–5 (E.D. Va.
June 5, 2020): United States v. Jimenez, No. 1:91-cr-550-1, ECF Doc. 503, 2020 WL
2087748, at *2 (S.D.N.Y Apr. 30, 2020); United States v. Walker, No. 5:95-cr-101, ECF
Doc. 620, at 5 (N.D.N.Y. Oct. 25, 2019); United States v. Brown, No. 3:08-cr-11-1, ECF
No. 366, 2020 WL 3106320, at *1 n.1, *4 (W.D. Va. June 11, 2020) (stating that defendant
sentenced to 240 months for conviction under § 848(a) and (b) was “eligible for
resentencing under the First Step Act” “because at least one of the penalties for Defendant’s
statute of conviction[,]” § 848(b), “was modified by Section 2 or 3 of the Fair Sentencing
Act”); United States v. Jimenez, No. 92-cr-550-1, ECF No. 502, 2020 WL 2087748, at *2
(Continued)
                                             16
relief because he was convicted and sentenced pursuant to §§ 848(a) and (c). Thus, the

possibility that he could have been sentenced under § 848(b) is irrelevant because what

matters for our FSA inquiry is whether the Act modified the statutory penalties for his

offense. Terry, 141 S. Ct. at 1862. Here, Thomas was sentenced under § 848(a) and was

not subject to the mandatory life term of § 848(b) or the death penalty as provided for in

§ 848(e). Since Thomas was not convicted of an offense whose penalties were altered by

the FSA, then his offense, under §§ 848(a) and (c), is not a covered offense.



                                            IV.

       Because petitioner’s CCE offense is not a covered offense under the FSA, the

district court’s holding is



                                                                                AFFIRMED.




(S.D.N.Y. Apr. 30, 2020) (holding that conviction under § 848(b) constituted a “covered
offense”).
                                            17